Citation Nr: 1810701	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  12-20 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.J.


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to October 1975.

This matter arrives before the Board of Veterans' Appeals (Board) on appeal from denials by United States Department of Veterans Affairs (VA) Regional Offices.  In June 2007, the regional office in New Orleans, Louisiana, denied service connection for PTSD.  In February 2008, the Regional Office in St. Louis, Missouri, denied service connection for a mental condition secondary to a head injury.  In March 2015, the Regional Office in St. Paul, Minnesota, denied service connection for a depressive disorder.

In November 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ), using videoconference technology.  A transcript of the hearing testimony is found in the Veteran's electronic record.   

In February 2016, the Board rechacterized the Veteran's three claims as entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified (NOS).  At that time, after consideration of the evidence found in the Veteran's claims file, the Board remanded for further AOJ development.  

Following the February 2016 Board remand, a VA psychologist arrived at multiple conclusions.  However, none of the offered conclusions were legally sufficient for the Board to adjudicate the issue on appeal.   Consequently, the Board requested a specialist's opinion in August 2017.   In December 2017, a sufficient, adequate opinion was returned. 

Now that the claims file contains sufficient, competent medical evidence, the Board can move forward with the decision rendered below.  



FINDING OF FACT

The evidence for and the evidence against the Veteran's claim for service connection for an acquired psychiatric disorder are in relative equipoise.  


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for service connection for an acquired psychiatric disorder, to include depression have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify an Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The VCAA applies to the instant claim for service connection for an acquired psychiatric disorder, to included depressive disorder NOS.  The Veteran was provided adequate VCAA notice for this issue in December 2006 and September 2007 letters for the AOJ.  

However, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the acquired psychiatric disorder issue on appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Under 38 C.F.R. § 3.303(a), service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  

The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  The VA is responsible for determining whether the evidence supports the claim or is in relative equipoise (with the Veteran prevailing in either event) or whether a preponderance of the evidence is against the claim (in which case the claim is denied).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. §5107 (b).

III Acquired Psychiatric Disorder, Evidence and Analysis

In September 2006, VA received the Veteran's entitlement claim for service connection for an acquired psychiatric disorder (PTSD).  In August 2007, the Veteran amended his claim to include a "mental condition," secondary to a head injury.

In November 2007, VA received the first statement in support of the Veteran's entitlement claim; this one from his younger sister.  Therein, the sister describes her older brother before Air Force service as a "very active happy go lucky loving young man."  The younger sister then describes the Veteran after his service period with, "sometime in the month of October 1975 another young man came home to us who looked and sounded just like (the Veteran) and my question to my mom once again was where is my brother cause he did not come home, I don't know this man.  He looked sad and depressed, so so depressed."

The November 2007 statement from the Veteran's younger sister is representative of the multiple credible, familial statements regarding the observable symptoms displayed before and after the Veteran's service in the Air Force.  Additional written statements were supplied by the other family members, to include sister(s), aunt(s) and mother.  

In February 2012, the Veteran underwent a VA examination to determine the nature and etiology of any currently manifested psychiatric disorder.  Using the DSM-IV criteria, the VA provider diagnosed a Mood Disorder NOS.  In the examination report, the VA provider indicated that the Veteran was hospitalized in 1976 for psychiatric reasons; however, there were no records of symptom presentation or diagnostic impressions for that hospitalization.  Ultimately, the VA provider opined that, "I cannot determine if the veteran's current mental condition (Mood Disorder
NOS) was incurred in or caused by military service without resorting to mere speculation."

In January 2013, VA received the treatment notes from the SE Louisiana Veterans HCS.  Therein, the Veteran was identified with five separate psychiatric diagnoses, to include Major Depression (by history).  The Veteran was assigned a GAF score of 45.  Within the Veteran's medical history, a post-service incident was described: "Within 6 months of his discharge (from the Air Force), he was picked-up in Baton Rouge by the police walking down the street naked, confused, stating he was Jesus Christ.  He was taken to E. K. Long Hospital and on dcg was referred to Margaret Dumas MHC." 

In September 2015, a VA provider from the Baton Rouge South Outpatient Clinic provided a statement in support of the Veteran's entitlement claim for an acquired psychiatric disorder.  Therein, the Staff Psychiatrist stated that the Veteran was diagnosed with Major Depression, Recurrent, Moderate without Psychotic Features (MDE).  The VA provider related that, "(the Veteran) started having behavioral problems six month after his discharge as on April 21, 1976, he was noted to exhibit unusual behavior that required an intervention. Given the onset of his first episode of mental illness, which occurred a few months after his discharge there is a probable causal relationship to his current mental illness and events from his service days with the Air Force . . .."  The VA provider continued with, "It appears for the first six months post-discharge Mr. [REDACTED] was able to-manage himself and his distress rather ineffectively through self-medication which ultimately proved detrimental to his well-being and required hospitalization."

In compliance with the directives found in a February 2016 Board remand, the Veteran underwent another VA examination to determine the nature and etiology of any currently endured acquired psychiatric disorders.  In the resultant April 2016 examination report, it was noted that the Veteran did not satisfy the DSM-5 criteria for a PTSD diagnosis.  However, the Veteran was diagnosed with Unspecified Personality Disorder and Unspecified Depressive Disorder. 

The VA provider for April 2016 VA examination report arrived at multiple, well-reasoned conclusions.  However, the conclusions provided did not include a conclusive opinion regarding etiology.  Consequently, the supplied conclusions were not legally sufficient for the Board to render a decision on the Veteran's entitlement claim for an acquired psychiatric disorder.  

In August 2017, the Board requested the opinion of a medical specialist.  In December 2017, Dr. TS supplied VA an opinion about the etiology of the Veteran's acquired psychiatric disability.  Therein, Dr. TS observed that, "Vet has multiple family members who have noted a specific change in the Vet cannot be discounted when combined with an objective piece of evidence such as the police report."  With those facts as the foundation, Dr. TS opined that, "Vet's diagnosis of Persistent Depressive Disorder with Anxious Distress is at least as likely as not attributable to his military service by having symptoms within a year of discharge."  Additionally, Dr. TS opined that, "Vet's personality disorder which clearly and unmistakably existed prior to the Vet's military service is likely as not aggravated beyond its normal progression." 

Based on the evidence identified above, the Board finds that the preponderance of the evidence supports the Veteran's entitlement claim.  The Board has placed great probative weight on the December 2017 opinion that links the Veteran's current acquired psychiatric disorder to his military service.  Consequently, the Board concludes that service connection is warranted in this instance.


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include a depressive disorder is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


